EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Marcus A. Fischer on 12/29/2021. The application has been amended as follows:
Claim 1, 2nd line from the last: change “the NNNNNNNNNNNN comprises 4 random bases” to “the NNNNNNNNNNNN comprises 4 to 12 random bases”
Claim 3, line 4: change “SEQ ID NO: 13-23” to “SEQ ID NO: 13-2[[3]]4”
Claim 6, line 1: change “sequencing the library” to “sequencing a library”
Claim 12, line 1: change “sequencing the library” to “sequencing a library”
Claim 13, line 1: change “sequencing the library” to “sequencing a library”
Abstract is amended as follows:
A multi-position double-tag adapter set for detecting gene mutation and preparation method therefor and application thereof, the multi-position double-tag adapter set comprising a double-tag adapter A, a double-tag adapter B and a double-tag adapter C. The double-tag adapter A, the double-tag adapter B and the double-tag adapter C are obtained respectively by hybridizing an adapter primer P5 with an adapter primer P7-A, an adapter primer P7-B and an adapter primer P7-C [[of]] 5’ ends of which are all modified with adapter set, the mutation rate of 1[Symbol font/0xB4]10-5 genes may be accurately detected and the sensitivity of gene mutation detection may be effectively improved. A plurality of mutation sites of a plurality of genes may be detected by one-time sequencing in combination with throughput of high-throughput sequencing.

Response to Amendments and Arguments
2.	Applicant’s amendments and arguments filed on 10/4/2021 have been fully considered.  In view of applicant’s amendments to the claims and the specification, all the rejections and objections from the previous Office action have been withdrawn. Further in view of the examiner’s amendment above, claims 1-16 are allowed.  The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or reasonably suggest the combination of features as required by the claims for the multi-position double-tag adapter set.  Specifically, Schmitt et al. (Proc. Natl. Acad. Sci. USA 2012, 109:14508-14513), regarded as the closest prior art, disclose a method for detecting ultra-rare mutations in a sample using next-generation sequencing, wherein the method is based on the use of duplex tagged adapters suitable for the duplex sequencing of the target sequence (see Abstract and Figure 1).  However, the adapters as disclosed by Schmitt et al. do not have many of the structural features as specified in instant claim 1 such as the presence of biotin, the particular sequences used in the adapter primers, and the number of P7 adapter primers used.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639